Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1:
Lines 29 & 30 and 36 & 37: claim recites: “…an increase in the DC voltage supplied to the DC bus to the bidirectional converters…” At least one or two of the underlined terms likely need to be modified to clarify the claim language. 
As for Claim 1 lines 26-39, the applicant claims that (a) during charging, as the DC current increases the DC voltage increases. (b) during discharging, as the DC current decreases the DC voltage increases. The applicant further describes in their specification (¶’s [26-28]) that the bidirectional converters are constant current for both charging and discharging. The claims then state (c) that the slope of the voltage-current characteristics for (a) and (b) will be modified according to the corresponding storage batteries levels. Please clarify whether the applicant’s claims in light of the specification mean the charging/discharging currents inputted/outputted by the bidirectional converters to/from the batteries, respectively, are constant or not. The examiner notes that if this feature is the case, and if the voltage being described in (a) and (b) is the voltage being input to/outputted to the bus (or to the battery) from the corresponding bidirectional battery, respectively, it appears this voltage would either be constant as well or between the predetermined voltage range shown by Figs. 2-5. Please clarify on this point as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
Lines 7 & 8, 13, 29, and 36: applicant claims DC voltage. Sometimes, the applicant claims this DC voltage is “supplied to the DC bus”, sometimes the applicant claims this DC voltage “of the corresponding storage battery”, and sometimes the applicant omits to describe what this DC voltage is actually meant to describe. In addition, it is clear that due to this ambivalent language, that antecedent basis is not clearly provided. Therefore, these elements are indefinite as it is unclear what the DC voltage is meant to refer to in the apparently essential Claim language of the application of the control for the bidirectional converters. The applicant needs to clearly label which voltage is which, and the applicant should note that the voltage supplied to a bus may not be the same voltage as the bus or the voltage applied to the batteries (e.g. first DC voltage of the bus, second bus supplied to the DC bus from the bidirectional converter, third DC voltage of the corresponding storage battery, fourth DC voltage supplied from the corresponding storage battery to the bidirectional converter, fifth DC voltage supplied to the bus from the generator, etc.)

In Lines 14-16, the applicant describes this DC current as being both applied to the battery(ies) from the bus and applied to the bus from the battery(ies). The examiner notes that this DC current would not be the same, as the bidirectional converters would change this current. The applicant may want to modify the claim to be that the DC current is applied to the bidirectional converter from the DC bus for purposes of charging and discharging the batteries. 
In Lines 21-23, the applicant describes the DC current as being supplied to the battery(ies) for charging. Lines 23-25, the applicant describes the DC current as being supplied to the bus from the battery(ies) by discharging the battery(ies). As noted above for Lines 14-16, the applicant has improperly used DC current to describe the current applied/removed from the batteries and the current which flows into the bus. Again, these DC currents would be different and should be labeled differently accordingly.
Line 28: applicant claims “DC current increases linearly”. Line 35: applicant claims “DC current decreases linearly”. Due to the discrepancies in antecedent basis noted above, it is simply unclear which DC current is being described here, (a) the current output from the bidirectional converter to the bus, (b) the DC current on the bus, (c) the DC current output from the corresponding storage battery, (d) the DC current input to the corresponding storage battery, (e) the DC current input from the bidirectional converter from the bus, etc. These values need to be clearly labeled as explained for the voltages.
The examiner notes that as it is simply unclear what DC voltages and DC currents are being described, it is also unclear what kind of slope is being claimed in Claims 1 and 2. The examiner notes that as the applicant describes the bidirectional converter as being either a step-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Min (USPGPN 20120062202) in view of Abe et al (USPGPN 20120056591)
Independent Claim 1, Min teaches a standalone direct current (DC) power supplying system (Figs. 1 & 2) comprising: a DC bus that serves as a bus line of a DC power supply (N1); a power generator (130); a first converter that supplies generated power generated by the power generator to the DC bus (111); a second converter (112) that performs voltage conversion on a DC voltage supplied to the DC bus and supplies to a load appliance (150); a plurality of storage batteries (120, ¶[51]); a bidirectional converters that are each connected between each of the plurality of storage batteries and the DC bus, each bidirectionally perform voltage conversion between the DC voltage supplied to the DC bus and a DC voltage of the corresponding storage battery, and each supply a DC current from the DC bus to the storage battery and from the storage battery to the DC bus (113); and a controller (119) that compares the generated power of the power generator with a load power supplied to the load appliance from the second converter, is operable when the generated power exceeds the load power, to cause the bidirectional converters to execute a charging operation that supplies the DC current to the corresponding storage batteries, and is operable when the generated power is below the load power, to cause the bidirectional converters to execute a discharging operation that supplies the DC current to the DC bus (see Figs. 7 & 8, along with UPS [uninterruptible power supply] description in ¶’s [07, 09], along with ¶’s [58, 68, 69]) 

wherein the controller applies, when causing the bidirectional converters to execute the charging operation, a first voltage-current characteristic where the DC current increases linearly in keeping with an increase in the DC voltage supplied to the DC bus to the bidirectional converters, the first voltage-current characteristic having a slope in keeping with a remaining battery level of the corresponding storage batteries, and applies, when causing the bidirectional converters to execute the discharging operation, a second voltage-current characteristic where the DC current decreases linearly in keeping with an increase in the DC voltage supplied to the DC bus to the bidirectional converters, the second voltage-current characteristic having a slope in keeping with a remaining battery level of the corresponding storage batteries.
Abe teaches a plurality of bidirectional converters that are each connected between each of the plurality of storage batteries and the DC bus, each bidirectionally perform voltage conversion between the DC voltage supplied to the DC bus and a DC voltage of the corresponding storage battery, and each supply a DC current from the DC bus to the storage battery and from the storage battery to the DC bus (see Figs. 6 & 7, along with ¶‘s [148], which describes that each of the batteries has a bidirectional converter). 
Abe teaches the controller applies, when causing the bidirectional converters to execute the charging operation, a first voltage-current characteristic where the DC current increases linearly in keeping with an increase in the DC voltage supplied to the DC bus to the bidirectional 
One having ordinary skill in the art understands that for each battery to have a converter it provides improved versatility and adaptability. In lieu of using switches to control the on/off state of a plurality of batteries which has a common converter with a set conversion rate for the input/output power, each of the plurality of batteries having their own converter means that each of their outputs can be adapted to the particular situation. This situation means that the optimum input/output can be applied for each battery rather than a bypass/discharge circuit/switching off of the particular battery, which improves the versatility of the circuit as well. Furthermore, one having ordinary skill in the art understands that e.g. if each battery has a different voltage range, then one-to-one correspondence for the converters helps to allow them to be used together to 
It would have been obvious to a person having ordinary skill in the art to modify Min with Abe to provide improved adaptability, convenience, efficiency, lifetime, and versatility.
Dependent Claim 2, the combination of Min and Abe teaches the controller applies, to each bidirectional converter, the first voltage-current characteristic whose slope increases the higher the remaining battery level of the corresponding storage battery and the second voltage-current characteristic, where an absolute value of the slope decreases the higher the remaining battery level of the corresponding storage battery (see 112(b) interpretation; as noted in Claim 1, it would have been obvious to a person having ordinary skill in the art that a battery which is highly charged has a more difficult time accepting higher current, while a battery which is more heavily discharged has a more difficult providing a higher current, while the available power for a battery increases with a higher charge level, as one having ordinary skill in the art understands; thus, the elements of Abe, being the bus voltage and the constant current charging/discharging, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859